Citation Nr: 0213859	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left leg 
shortening.

2.  Entitlement to service connection for scoliosis of the 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from December 6, 1965, to 
December 5, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by which 
the RO denied service connection for left leg shortening with 
atrophy and scoliosis of the spine.  In a December 2001 
decision, the RO granted service connection for internal 
derangement of the left knee with mild degenerative joint 
disease and assigned a 10 percent disability rating.

Although the veteran requested both a local RO hearing and a 
travel Board hearing, a Report of Contact dated in March 2002 
reflects that he canceled both requests.  


FINDINGS OF FACT

1.  The veteran's left leg shortening is a congenital defect.

2.  The veteran does not have scoliosis that is attributable 
to his military service.  


CONCLUSIONS OF LAW

1.  Service connection for left leg shortening is not 
warranted.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(c) (2001).

2.  The veteran does not have scoliosis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left leg shortening worsened 
during service, causing a scoliosis of his spine.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2001).  A veteran is presumed in sound condition upon entry 
into service except for defects noted during the entrance 
medical examination, or where clear and unmistakable evidence 
shows that the disability existed prior to service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA bears the 
burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet.App. 20, 27 (1993).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. §3.303(b) (2001).  
Secondary service connection may also be granted for the 
degree of aggravation of a nonservice-connected disorder 
which is proximately due to, or the result of, a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service medical records include entrance and separation 
examination reports, and treatment records.  The entrance 
examination report notes a history of hemiarthrosis of the 
left knee due to an injury in July 1963, which had been 
treated by withdrawing blood and injecting a steroid.  On the 
July 1964 report of medical history, the following problems 
were noted:  swollen or painful joints; leg cramps; bone, 
joint or other deformity; and lameness.  The records indicate 
that the veteran was treated for a torn medial meniscus in 
January 1967 after he fell.  An August 1967 separation 
examination report revealed a history as follows:  swollen or 
painful joints; leg cramps; and bone, joint, or other 
deformity.  A left knee sprain, treated with a cast and 
having no sequela, was noted.  

Private medical records from H.B.M., M.D., indicate that in 
May 1989 the veteran was treated for complaints of 
experiencing trouble with his leg and back, and occasionally 
his leg getting a little bit numb.  That record noted that 
neurologically, the veteran was intact with a normal sensory 
and motor examination.  In August 1990, the veteran was 
treated for a knee injury at work.  Pain was noted during 
range of motion studies.  There was marked swelling and 
discoloration along with medial joint line tenderness.  X-
rays showed what appeared to be a calcified meniscus that was 
torn medially.  Later that month debridement was accomplished 
for degenerative changes in the medial patellofemoral 
compartment.  A medical note from V., M.D. indicates that the 
veteran had a diagnosis of a congenital birth defect 
affecting the left leg with congenital shortening of the left 
lower extremity.  Associated with this, the veteran also had 
a left foot that was smaller than the right.  It was noted 
that, if he did not wear a prescribed shoe lift, he developed 
scoliosis.  A medical note by J.K.R., M.D. dated in September 
1998 shows that the veteran was seen for a shoe build-up.  
The note also related that the veteran had had a leg-length 
discrepancy and atrophy of the left lower extremity since 
birth, and also some scoliosis.  The lift helped him more 
than anything else and helped his back pain.  On examination, 
a leg-length discrepancy of 2 centimeters (cm) was found, and 
the thigh and calf were grossly smaller on the left.  It was 
noted that he had different size feet.  The examiner reported 
that the leg-length discrepancy was congenital.  

A VA examination was provided in September 2001.  The report 
of that examination shows a history of left leg shortness 
since birth.  There was also a history of slipping on ice in 
1967, experiencing swelling in a previously injured knee 
thereafter.  An examination revealed asymmetry of muscle 
mass, with the left leg small minimally to inspection.  With 
the shoe (modified with a lift) there was no asymmetry of 
pelvic height.  There was prominence of the left paraspinal 
muscles.  Scoliosis was not present when modified shoes were 
worn.  The right calf measured at 40 cm, while the left 
measured at 39 cm.  Above the knee on the right the 
circumference was 41 cm while the left was 40 cm.  The 
examiner's assessment included a short and small left leg and 
foot with functional scoliosis corrected by a lift, but no 
structural scoliosis.  The examiner explained that the 
veteran did not have scoliosis, but rather had a short leg 
and oblique pelvis which were associated with a compensatory 
spine curve that was completely corrected by a shoe lift.  
The examiner opined that this predated the veteran's military 
service and was not aggravated by military service.  

Given this evidence, the Board finds that the veteran's left 
leg shortening is a congenital defect.  Two treating 
physicians specifically noted that this was a congenital 
problem existing since birth.  The evidence is clear on this 
point and is uncontradicted by the record.  Consequently, a 
grant of service connection may not be made.  This is so 
because congenital or developmental defects are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 303(c); Winn v. Brown, 8 Vet. App. 510 (1996) 
(upholding the language as not contradictory to that of 
38 U.S.C.A. § 1111); and see VAOPGCPREC 82-90.  Given that 
the leg shortening is a congenital defect, rather than a 
disease or injury, the law requires that a claim for service-
connected compensation be denied.  38 C.F.R. § 3.303(c).  

The Board also finds that the evidence does not show that the 
veteran has scoliosis that is related to service.  There is 
no evidence of treatment for, or complaints of back problems 
during service.  Additionally, the September 2001 examiner 
concluded that the veteran did not have scoliosis, explaining 
that the only scoliosis detected was caused by the leg 
shortening and was corrected completely by the use of shoe 
lifts.  Given the Board's finding that the left leg shortness 
is not service connected, and because the tilting and 
resultant scoliosis is merely a function of the leg 
shortening, service connection for the scoliosis is likewise 
not warranted. 

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000 (Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition to discarding the requirement that a claim be well 
grounded for the duty-to-assist provisions to be triggered, 
the changes imposed certain notice obligations on VA.  The 
notice obligations require that the claimant be notified of 
the evidence needed to substantiate the claim, as well as 
what evidence the claimant was responsible for providing and 
what evidence VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's obligations have been met.  By 
letter dated in March 2001, the RO was notified of the 
changes in the law, of any evidence needed to substantiate 
his claims, as well as who was responsible for obtaining that 
evidence.  The veteran was provided a VA examination and the 
Board is not aware of any outstanding, relevant records.  
Under these circumstances, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Further development of this 
claim and expending of VA's resources are not warranted.


ORDER

Service connection for left leg shortening is denied.

Service connection for scoliosis of the spine is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

